Mr. Justice Goodwin delivered the opinion of the court. Abstract of the Decision. Civil service, § 30*—when reinstated assistant county agent not entitled to position of first assistant. Where, in obedience to a writ of mandamus, the petitioner was reinstated as assistant county' agent and subsequently, as the result of art examination, an assistant other than the petitioner, receiving the highest mark, was certified by the civil service commission to the position of first assistant, held that though the petitioner, prior to his unlawful discharge, had performed duties subsequently performed by the first assistant so appointed, a rule on the defendants to show cause why they should not be punished for contempt for not reinstating the petitioner as first assistant was properly discharged, since the examination which the petitioner originally took was for the performance of the duties of superintendent of substations and not for a general supervisory position, and it was clearly within the power of the civil service commission to reclassify and regrade the positions of assistant county agents to provide for the position of first assistant county agent.